Petition for Writ of Mandamus Denied and Opinion filed September 15, 2016.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-16-00620-CR



                       IN RE BADIH A. AHMAD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                      County Criminal Court at Law No 12
                            Harris County, Texas
                        Trial Court Cause No. 9488654

                          MEMORANDUM OPINION

      On August 8, 2016, relator Badih A. Ahmad filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Clerk of the
Harris County Criminal Court at Law No. 12 to process relator’s amended notice
of appeal and to forward the same to the court of appeals.
      Relator alleges that he submitted a writ of habeas corpus to the Harris
County Criminal Court at Law No. 12, and that the trial court issued a judgment
denying relief. Relator further alleges that he filed an amended notice of appeal on
May 16, 2016. Relator alleges that he sent letters to the court requesting that the
amended notice of appeal be forwarded to the court of appeals.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals' district, and (2) all writs necessary to
enforce the court of appeals' jurisdiction. Tex. Gov’t Code Ann. § 22.221. We
ordinarily do not have mandamus jurisdiction over a clerk. However, we have
jurisdiction to grant mandamus relief when a clerk fails to forward a notice of
appeal to the court of appeals because issuance of the writ is necessary to enforce
our appellate jurisdiction. See Tex. Gov't Code Ann. § 22.221(a), (b); In re Smith,
263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      Additionally, as the party seeking relief, relator has the burden of providing
this court with a sufficient record to establish his right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992). Texas Rule of Appellate
Procedure 52.7(a) requires that relator file with his petition for writ of mandamus a
certified or sworn copy of every document that is material to relator’s claim for
relief and that was filed in any underlying proceeding. See Tex. R. App. P. 52.7.

      Relator has not provided this court with a certified or sworn copy of the
judgment from which he seeks to appeal, the amended notice of appeal that he

                                         2
allegedly filed, and the letters that he allegedly sent to the trial court. Thus, the
record does not show that relator has actually invoked the jurisdiction of the court
of appeals over an appealable judgment. See In re Johnson, 07-04-0048-CV, 2004
WL 384458 (Tex. App.—Amarillo Mar. 2, 2004, orig. proceeding) (denying
petition for writ of mandamus seeking to compel clerk to accept a petition for
habeas corpus because relator failed to provide the court of appeals with an
appealable order and a notice of appeal). Accordingly, we deny relator’s petition
for writ of mandamus.


                                                   PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3